DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,4-8,10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,8,9,10,12,13,18 and 19 of U.S. Patent No.11025343. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of 17/242520
Claim 1 of US Patent 11025343
 A system for programming a small form factor pluggable optical transceiver (SFP) installed at a network node located in a network, the system comprising: a programmable processor coupled to said SFP configured to be coupled to a network at a first node;
A system comprising: a small form factor pluggable optical transceiver  (SFP) including a programmable processor configured to be coupled to a network  at a first node;  
a discoverer configured for discovering the programmable processor, and configured for requesting that the programmable processor downloads different firmware or program logic;

See note below
a discoverer configured for coupling to the network,  configured for discovering the programmable processor in the network, and  configured for requesting that the programmable processor downloads different  firmware or program logic;  
from a remote station coupled via said network.

See note below 
a remote station configured to be coupled to the  network at a second node and configured for remotely programming the  programmable processor;   
wherein said programmable processor is configured to detect a predetermined message from the discoverer, and to respond to the predetermined message to indicate that the programmable processor is coupled to the network; and
wherein said programmable processor is configured to  detect a predetermined message from the discoverer, and to respond to the  predetermined message to indicate that the programmable processor is coupled to  the network;  and
wherein the discoverer is configured to transmit a management packet to the programmable processor to request that the programmable processor downloads the different firmware or program logic 

wherein the discoverer is configured to transmit a management packet to the programmable processor to request that the programmable processor downloads the different firmware or program logic from the remote station. 



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,
136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Claim 1 of US Patent 11025343 does not explicitly disclose discoverer coupling to the network and a second node, however it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.



Claim 2 of 17/242520
Claim 2 of US Patent 11025343
The system of claim 1, wherein said programmable processor is configured for downloading one or more service assurance functions from the remote station to be performed by the SFP.
The system of claim 1, wherein said programmable processor is configured for downloading one or more service assurance functions from the remote station to be performed by the SFP.





Claim 4 of 17/242520
Claim 8 of US Patent 11025343
The system of claim 1, further comprising a plurality of standard SFP ports coupled to the network at the first node, wherein the remote station is configured to program the programmable processor to loopback one or more test packets by swapping MAC and IP addresses in the test packets and inserting the one or more test packets in one or more network paths of the plurality of standard SFP ports.
The system of claim 1, further comprising a plurality of standard SFP ports including a plurality of standard SFPs coupled to the network at the first node, wherein the remote station is configured to program the programmable processor to loopback one or more test packets by swapping MAC and IP addresses in the test packets, and inserting the one or more test packets in one or more network paths of the plurality of standard SFP ports.




Claim 5 of 17/242520
Claim 9 of US Patent 11025343
The system of claim 1, further comprising a plurality of standard SFP ports coupled to the network at the first node, wherein the programmable processor is configured as an embedded traffic generator; and wherein the remote station is configured to program the embedded traffic generator to generate one or more test packets to insert in one or more network paths of the plurality of standard SFP ports.
The system of claim 1, further comprising a plurality of standard SFP 
ports including a plurality of standard SFPs coupled to the network at the 
first node, wherein the programmable processor is configured as an embedded 
traffic generator;  and wherein the remote station is configured to program the 
embedded traffic generator to generate one or more test packets to insert in 
one or more network paths of the plurality of standard SFP ports. 




Claim 6 of 17/242520
Claim 10 of US Patent 11025343
The system of claim 1, wherein the discoverer is co-located with the remote station. 
The system of claim 1, wherein the discoverer is co-located with the remote station.





Claim 7 of 17/242520
Claim 12 of US Patent 11025343
A method to program a small form factor pluggable optical transceiver (SFP) located in a network, the method comprising: 
See note below
A method comprising: coupling a small form factor pluggable optical 
receiver (SFP), including a programmable processor, to a network at a first 
node;  

discovering a programmable processor coupled with said SFP in the network by detecting a predetermined message from a discoverer;

See note below
discovering the programmable processor in the network with a discoverer 
coupled with the network by detecting a predetermined message from the 
discoverer, and responding to the predetermined message to indicate that the  programmable processor is coupled to the network;
transmitting a management packet from the discoverer to the programmable processor to request that the programmable processor downloads different firmware or program logic from a remote station at a second node; and
transmitting a management 
packet from the discoverer to the programmable processor to request that the  programmable processor downloads different firmware or program logic from a 
remote station at a second node;  and
remotely programming the programmable processor by downloading the different firmware or the program logic in response to the management packet.
remotely programming the programmable processor by downloading the different firmware or the program logic in response to the management packet.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,
136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Claim 1 of US Patent 11025343 does not explicitly disclose responding to predetermined message and a second node, however it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.

Claim 8 of 17/242520
Claim 13 of US Patent 11025343
The method of claim 7, wherein said remotely programming comprises downloading one or more service assurance functions to be performed by the SFP.
The method of claim 12, wherein said remotely programming comprises downloading one or more service assurance functions to be performed by the SFP. 



Claim 10 of 17/242520
Claim 18 of US Patent 11025343
The method of claim 7, further comprising programing the programmable processor to loopback one or more test packets by swapping MAC and IP addresses in the test packets and inserting the one or more test packets in one or more network paths of a plurality of standard SFPs in a plurality of standard SFP ports provided at the first node.
The method of claim 12, further comprising programing the programmable processor to loopback one or more test packets by swapping MAC and IP addresses  in the test packets and inserting the one or more test packets in one or more  network paths of a plurality of standard SFPs in a plurality of standard SFP  ports provided at the first node.


Claim 11 of 17/242520
Claim 19 of US Patent 11025343
The method of claim 7, further comprising programming the programmable processor as an embedded traffic generator to generate one or more test packets to insert in one or more network paths of a plurality of standard SFPs in a plurality of standard SFP ports. 
The method of claim 12, further comprising programming the programmable processor as an embedded traffic generator to generate one or more test packets to insert in one or more network paths of a plurality of standard SFPs in a plurality of standard SFP ports. 


Claim Objections

2. Claims 1, 4, 7 and 10 are objected to because of the following informalities.

a. Claim 1 should be replaced as follows, “A system for programming a small form factor pluggable optical transceiver (SFP) installed at a network node located in a network, the system comprising: a programmable processor coupled to said SFP configured to be coupled to [a] said network at a first node; a discoverer configured for discovering the programmable processor, and configured for requesting that the programmable processor downloads different firmware or program logic; wherein said programmable processor is configured to detect a predetermined message from the discoverer, and to respond to the predetermined message to indicate that the programmable processor is coupled to the network; and wherein the discoverer is configured to transmit a management packet to the programmable processor to request that the programmable processor downloads the different firmware or program logic from a remote station coupled via said network”. Appropriate correction si required to make the claim clearer. 
b. Claim 4 should be replaced as follows, “The system of claim 1, further comprising a plurality of standard SFP ports coupled to the network at the first node, wherein the remote station is configured to program the programmable processor to loopback one or more test packets by swapping media access control (MAC) and internet protocol (IP) addresses in the one or more test packets and inserting the one or more test packets in one or more network paths of the plurality of standard SFP ports”. Appropriate correction is required to make the claim clearer. 
c. Claim 7 should be replaced as follows, “A method to program a small form factor pluggable optical transceiver (SFP) located in a network, the method comprising: discovering a programmable processor coupled with said SFP in the network by detecting a predetermined message from a discoverer; transmitting a management packet from the discoverer to the programmable processor to request that the programmable processor downloads different firmware or program logic from a remote station at a [second] first node; and remotely programming the programmable processor by downloading the different firmware or the program logic in response to the management packet”. Appropriate correction is required to make the claim clearer.
d. Claim 10 should be replaced as follows, “The method of claim 7, further comprising programing the programmable processor to loopback one or more test packets by swapping media access control (MAC) and internet protocol (IP) addresses in the one or more test packets and inserting the one or more test packets in one or more network paths of a plurality of standard SFPs in a plurality of standard SFP ports provided at the first node”. Appropriate correction is required to make the claim clearer.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2,3 and 6 are rejected under 35 USC 103a as being unpatentable over Yang et al. (US 2013/0077968) in view of Li et al; (US 2009/0304384).
Regarding claim 1, Yang discloses a system for programming a small form factor pluggable optical transceiver (SFP) installed at a network node located in a network ;(the optical transceiver 10a is implemented as a small form- factor pluggable (SFP) optical transceiver located at a network node 300; See figure 3a); the system comprising: a programmable processor coupled to said SFP configured to be coupled to a network at a first node ;(the SFP transceiver 10 consisting of the configurable processor 20; See figure 1); from a remote station coupled via said network ;(the remote user coupled to the optical transceiver 10a consists of a configurable processor 20 through the network; See page 3 and paragraph 26 and figures 1, 3a).
 
However, Yang does not explicitly disclose a discoverer configured for discovering the programmable processor, and configured for requesting that the programmable processor downloads different firmware or program logic; wherein said programmable processor is configured to detect a predetermined message from the discoverer, and to respond to the predetermined message to indicate that the programmable processor is coupled to the network; and wherein the discoverer is configured to transmit a  
management packet to the programmable processor to request that the programmable processor downloads the different firmware or program logic.
In a related field of endeavor, Li discloses a discoverer configured for discovering the programmable processor, and configured for requesting that the programmable processor downloads different firmware or program logic;(management unit 512 (discoverer) for remotely monitoring and managing the pluggable optical transceiver 100, see paragraph 42 and figure 5) wherein said programmable processor is configured to detect a predetermined message from the discoverer, and to respond to the predetermined message to indicate that the programmable processor is coupled to the network ;(virtual remote management link 530 is provided between the management unit 512 (discoverer) and the SFP optical transceiver 100 to exchange the data between the management unit 512 (discoverer) in the network device 500 (remote station); see paragraph 45 and figure 5) and wherein the discoverer is configured to transmit a management packet to the programmable processor to request that the programmable processor downloads the different firmware or program logic; (management unit 512 (discoverer) for remotely monitoring and managing the pluggable optical transceiver 100, see paragraph 42 and figure 5).

Thus, it would be obvious to combine discoverer of Li with Yang to establish an authorized communication between the user and given device before programming of the given device by the user and the motivation is increased user privacy and security.

Regarding claim 2, Yang discloses the system of claim 1, wherein said programmable processor is configured for downloading one or more service assurance functions from the remote station to be performed by the SFP ;(the remote user and the power management unit 208 is coupled to the configurable processor 20 and diagnostic unit 24 is configured to deactivate the transceiver 10 in response to detection by the configurable processor 20 See page 3; paragraph 30; lines 10-14 and figure 2). 

Regarding claim 3, Yang discloses the system of claim 2, in which the one or more service assurance functions comprises is selected from a group consisting of: (i) monitoring network traffic and diagnosing network traffic issues ;(the power management unit 208 in coupled to the configurable processor 20 and diagnostic unit 24 is configured to deactivate the transceiver 10 in response to detection by the configurable processor 20; See page 3; paragraph 30;lines 10-14 and figure 2); (ii) performing remote in-service Layer 1-4 loopback,(iii) ITU-T Y.1564 and RFC-2544 performance testing, and (iv) monitoring actual customer statistics from a web browser or portable test set. (Examiner has considered only one limitation because only one of the service assurance functions is selected from the given group).   

Regarding claim 6, Yang does not explicitly disclose the system of claim 1, wherein the discoverer is co-located with the remote station.

In a related field of endeavor, Li discloses the system of claim 1, wherein the discoverer is co-located with the remote station ;( management unit 512 (discoverer) is co-located with network device 500 (remote station), see figure 5). (Motivation same as claim 1).

Claims 4 and 5 are rejected under 35 USC 103a as being unpatentable over Yang et al. (US 2013/0077968) in view of Li et al; (US 2009/0304384) and further in view of Bugenhagen et al. (US 2010/0280858).

Regarding claim 4, Yang discloses the system of claim 1, further comprising wherein the remote station is configured to program the programmable processor; (port 26 of the optical transceiver is communicatively coupled to the user interface through a network and used by the user to configure the configurable processor 20; See page 3 and paragraph 26).

However, the combination of Yang and Li does not explicitly disclose a plurality of standard SFP ports coupled to the network at the first node, to loopback one or more test packets by swapping MAC and IP addresses in the test packets and inserting the one or more test packets in one or more network paths of the plurality of standard SFP ports.

In a related field of endeavor, Bugenhagen discloses a plurality of standard SFP ports coupled to the network at the first node ;(SFP 214 consisting of plurality of ports for providing services through a service provider connection or network, see paragraph 31 and figures 2,3) to loopback one or more test packets by swapping MAC and IP addresses in the test packets and inserting the one or more test packets in one or more network paths of the plurality of standard SFP ports ;(the SFP may include a switch operable to perform loop back testing between the SFP and a service provider, where the SFP 24 consists of counters 228 for measuring the amount of test packets sent and received using the IP addresses or MAC addresses; see paragraph 31, 33 and 34 and figure 2).

Thus, it would be obvious to combine the counters in the SFP device of Bugenhagen with Yang and Li to measure the incoming the traffic packets to the SFP device and the motivation is to provide the traffic shaping and traffic policing of the received data.

Regarding claim 5, the combination of Yang and Li does not explicitly disclose the system of claim 1, further comprising a plurality of standard SFP ports coupled to the network at the first node, wherein the programmable processor is configured as an embedded traffic generator; and wherein the remote station is configured to program the embedded traffic generator to generate one or more test packets to insert in one or more network paths of the plurality of standard SFP ports.

In a related field of endeavor, Bugenhagen discloses the system of claim 1, further comprising a plurality of standard SFP ports coupled to the network at the first node, ;(SFP 214 consisting of plurality of ports for providing services through a service provider connection or network, see paragraph 31 and figures 2, 3) wherein the programmable processor is configured as an embedded traffic generator;( SFP 214 consisting of probes 230 for generating synthetic traffic for testing the connection or network, see paragraph 34 and figure 2) and wherein the remote station is configured to program the embedded traffic generator to generate one or more test packets to insert in one or more network paths of the plurality of standard SFP ports ;(the SFP may include a switch operable to perform loop back testing between the SFP and a service provider, where the SFP 24 consists of counters 228 for measuring the amount of test packets sent and received using the IP addresses or MAC addresses; see paragraph 31, 33 and 34 and figure 2). (Motivation same as claim 4).

Claims 7, 8 and 9 are rejected under 35 USC 103a as being unpatentable over Yang et al. (US 2013/0077968) in view of Li et al; (US 2009/0304384).


Regarding claim 7, Yang discloses a method to program a small form factor pluggable optical transceiver (SFP) located in a network ;(the optical transceiver 10a is implemented as a small form- factor pluggable (SFP) optical transceiver located at a network node 300; See figure 3a);  the method comprising: and remotely programming the programmable processor ;(the remote user coupled to the optical transceiver 10a consists of a configurable processor 20 through the network; See page 3 and paragraph 26 and figures 1, 3a).
 
However, Yang does not explicitly disclose discovering a programmable processor coupled with said SFP in the network by detecting a predetermined message from a discoverer; transmitting a management packet from the discoverer to the programmable processor to request that the programmable processor downloads different firmware or program logic from a remote station at a second node; by downloading the different firmware or the program logic in response to the management packet.

In a related field of endeavor, Li discloses discovering a programmable processor coupled with said SFP in the network by detecting a predetermined message from a discoverer ;(virtual remote management link 530 is provided between the management unit 512 (discoverer) and the SFP optical transceiver 100 to exchange the data between the management unit 512 (discoverer) in the network device 500 (remote station); see paragraph 45 and figure 5)  transmitting a management packet from the discoverer to the programmable processor to request that the programmable processor downloads different firmware or program logic from a remote station at a second node; (management unit 512 (discoverer) for remotely monitoring and managing the pluggable optical transceiver 100, see paragraph 42 and figure 5) by downloading the different firmware or the program logic in response to the management packet; (the data is exchanged between the management unit 512 (discoverer) in the network device 500 (remote station) and the SFP optical transceiver 100; see paragraph 45 and figure 5)  

Thus, it would be obvious to combine discoverer of Li with Yang to establish an authorized communication between the user and given device before programming of the given device by the user and the motivation is increased user privacy and security.

Regarding claim 8, Yang discloses the method of claim 7, wherein said remotely programming comprises downloading one or more service assurance functions to be performed by the SFP ;(the remote user and the power management unit 208 is coupled to the configurable processor 20 and diagnostic unit 24 is configured to deactivate the transceiver 10 in response to detection by the configurable processor 20 See page 3; paragraph 30; lines 10-14 and figure 2). 

Regarding claim 9, Yang discloses the method of claim 7, in which the one or more service assurance functions is selected from a group consisting of monitoring network traffic and diagnosing network traffic issues, ;(the power management unit 208 in coupled to the configurable processor 20 and diagnostic unit 24 is configured to deactivate the transceiver 10 in response to detection by the configurable processor 20; See page 3; paragraph 30;lines 10-14 and figure 2); performing remote in-service Layer 1-4 loopback, ITU-T Y.1564 and RFC-2544 performance testing, and monitoring actual customer statistics from a web browser or portable test set. (Examiner has considered only one limitation because only one of the service assurance functions is selected from the given group).   

Claims 10 and 11 are rejected under 35 USC 103a as being unpatentable over Yang et al. (US 2013/0077968) in view of Li et al; (US 2009/0304384) and further in view of Bugenhagen et al. (US 2010/0280858).
Regarding claim 10, the combination of Yang and Li does not explicitly disclose the method of claim 7, further comprising programing the programmable processor to loopback one or more test packets by swapping MAC and IP addresses in the test packets and inserting the one or more test packets in one or more network paths of a plurality of standard SFPs in a plurality of standard SFP ports provided at the first node.

In a related field of endeavor, Bugenhagen discloses the method of claim 7, further comprising programing the programmable processor to loopback one or more test packets by swapping MAC and IP addresses in the test packets and inserting the one or more test packets in one or more network paths ;(the SFP may include a switch operable to perform loop back testing between the SFP and a service provider, where the SFP 24 consists of counters 228 for measuring the amount of test packets sent and received using the IP addresses or MAC addresses; see paragraph 31, 33 and 34 and figure 2) of a plurality of standard SFPs in a plurality of standard SFP ports provided at the first node ;(SFP 214 consisting of plurality of ports for providing services through a service provider connection or network, see paragraph 31 and figures 2,3).

Thus, it would be obvious to combine the counters in the SFP device of Bugenhagen with Yang and Li to measure the incoming the traffic packets to the SFP device and the motivation is to provide the traffic shaping and traffic policing of the received data.
Regarding claim 11, the combination of Yang and Li does not explicitly disclose the method of claim 7, further comprising programming the programmable processor as an embedded traffic generator to generate one or more test packets to insert in one or more network paths of a plurality of standard SFPs in a plurality of standard SFP ports.

In a related field of endeavor, Bugenhagen discloses the method of claim 7, further comprising programming the programmable processor as an embedded traffic generator ;( SFP 214 consisting of probes 230 for generating synthetic traffic for testing the connection or network, see paragraph 34 and figure 2) to generate one or more test packets to insert in one or more network paths of a plurality of standard SFPs in a plurality of standard SFP ports ;(the SFP may include a switch operable to perform loop back testing between the SFP and a service provider, where the SFP 24 consists of counters 228 for measuring the amount of test packets sent and received using the IP addresses or MAC addresses; see paragraph 31, 33 and 34 and figure 2). (Motivation same as claim 10).

Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Robitaille et al (US 2014/0025806) discloses a method for discovering a device in a communication network having multiple interconnected nodes by monitoring, see figure 5.

b. Roullot et al. (US 2014/0169785) discloses a SFP transceiver configured to be used a client site having no network interface device, see figure 3.

c. El-Ahmadi et al (US 2011/0135312) discloses SFP transceiver with transmitter and receiver and clock and data recovery, see figure 3b.

d. Hilton et al (US 2011/0085468) discloses SFP transceiver with secret key to either configure or disable the communication device coupled with the SFP transceiver, see figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636